DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 30, 2022 has been entered.




Response to Arguments
Applicant’s amendments to claims 1 and 7 do not appear to overcome the art of Dunfield/Asai as Asai is applied.  Specifically, Applicant’s amendment is directed to Figures 6 and 7 showing mirror (144) spaced apart and in front of absorbing plate (145), where absorbing plate (145) is larger in height and width than mirror (144) as shown in plan view (Figure 7).  Such structure is also shown in Asai Figure 12.  Thus Applicant’s amendment describing the surrounding nature in Figures 6 and 7 of the absorbing plate (145) also describes Asai.  Asia’s mirror (120) is smaller than, and spaced apart from, the absorbing plate (145).  The mirror plan view area (height, width) is smaller than the plan view area (height, width) of absorbing region (240).
	In other words both Applicant’s Figures 6 and 7 and Asai Figure 12 are all smaller mirrors in front of a larger black/absorbing back plate.  
	As such, Applicant’s amendments to claims 1 and 7 do not appear to overcome the art of Dunfield/Asai.  

    PNG
    media_image1.png
    861
    631
    media_image1.png
    Greyscale


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “diffraction images and dummy images…formed in the light absorption plate” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 9, the claim recites “the diffraction images and dummy images” which lacks antecedent basis.
	As to claim 9, the claim recites “the focal images” which lacks antecedent basis.
	As to claim 9, the claim recites “wherein the diffraction images and dummy images formed at a periphery of the focal image are passed through…” which is a function that does not appear to follow from the structure recited in the claim - i.e. light source, modulation portion, relay optic system, reflection mirror, absorption plate, transflective mirror (MPEP 2173.05(g)).  It is unclear how “diffraction images” and “dummy images” are formed as there does not appear to be any image forming mechanism.  Are these images formed inherently by the light source although not claimed to form images?  Something else?
	For purposes of compact prosecution, Examiner will interpret claim 9 such that the structure of light absorption plate being at a rear side of the mirror and the non-overlapping portion completely surrounding the overlapping portion necessarily would result in diffraction/dummy images passing through the mirror periphery and forming at the light absorption plate.  In other words, art having the structure of claim 1 implicitly meets the function of claim 9.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dunfield (US 6,31,909; of record) in view of Asai (US 7,268,929; of record).
	As to claim 1, Dunfield teaches a holographic head up display (Examiner’s note: preamble directed toward intended use, MPEP 2111.02), comprising a light source portion configured to emit light, the light being coherent (Dunfield Fig. 6 - 76, 78; col. 6:45-61), an optical modulation portion configured to modulate the light (Dunfield Fig. 6 - 78; col. 6:52-62), a relay optical system configured to focus the light (Dunfield Fig. 6 - 86; Fig. 10-11; 86; col. 9:50-55), a reflection mirror that is disposed at a focal position of the relay optical system and configured to reflect light (Dunfield Fig. 6 - 82; Fig. 9 - 82; Fig. 10 - 1090; Fig. 11 - 1190), a transflective mirror configured to partially transmit and partially reflect light reflected by the reflection mirror (Dunfield Fig. 6 - 88, 89; col. 7:15-19; Examiner’s note: appears to have a typographical incorrect number where the specification uses (84) but never refers to (88))
	Dunfield does not specify a light absorption plate that is disposed at a rear side of the reflection mirror and configured to absorb light incident through the relay system, the light absorbing plate overlaps the reflection mirror, and an overlapping portion of the light absorption plate and the reflective mirror is completely surrounded by a non-overlapping portion of the light absorption plate and the reflective mirror on a plane.  
	In the same field of endeavor Asai teaches a head up display having a reflection mirror (Asai Fig. 1; Fig. 12 - 120; col. 13:25-33) and a light absorption plate that is disposed at a rear side of the reflection mirror and configured to absorb light incident through a relay system (Asai Fig. 8; Fig. 12 - 240, 132; col. 7:59-64; col. 8:5-6; col. 20:52-67; col. 21:1-3) and overlapping the reflection mirror (Asai Fig. 12 - 240, 120), and an overlapping portion of the light absorption plate and the reflective mirror is completely surrounded by a non-overlapping portion of the light absorption plate and the reflective mirror on a plane (Asai Fig. 12 - 120, 240, 132).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a light absorption plate disposed at a rear and overlapping since, as taught by Asai, such absorption plates allow for eliminating degradation in image quality from unintended reflections (Asai Fig. 8; Fig. 12 - 240, 132; col. 20:52-67; col. 21:1-3).


    PNG
    media_image2.png
    854
    620
    media_image2.png
    Greyscale


	As to claim 7, Dunfield teaches a holographic head up display (Examiner’s note: preamble directed toward intended use, MPEP 2111.02) comprising a relay optical system configured to focus an incident light on a focus point (Dunfield Fig. 6 - 86; Figs. 10-11 - 86; col. 9:50-55), a filter mirror that includes a reflection portion configured to reflect a focal image formed at the focus point (Dunfield Fig. 6 - 82; Fig. 9 - 82; Fig. 10 - 1090; Fig. 11 - 1190).  Dunfield does not specify the mirror includes an absorption portion configured to absorb diffraction noise formed a periphery of the focal image, the reflection portion and absorption portion disposed on different planes, the absorption portion disposed at a rear side of the reflection portion and overlaps the reflection portion, and an overlapping portion of the light absorption plate and the reflective mirror is completely surrounded by a non-overlapping portion of the light absorption plate and the reflective mirror on a planar shape.
	In the same field of endeavor Asai teaches a head up display having a reflection mirror (Asai Fig. 1; Fig. 12 - 120; col. 13:25-33) and a light absorption plate that is disposed at a rear side of the reflection mirror and configured to absorb light incident through a relay system (Asai Fig. 8; Fig. 12 - 240, 132; col. 7:59-64; col. 8:5-6; col. 20:52-67; col. 21:1-3) and overlapping the reflection mirror (Asai Fig. 12 - 240, 120), and an overlapping portion of the light absorption plate and the reflective mirror is completely surrounded by a non-overlapping portion of the light absorption plate and the reflective mirror on a plane (Asai Fig. 12 - 120, 240, 132).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a light absorption plate disposed at a rear side on a different plane and overlapping the mirror since, as taught by Asai, such absorption plates allow for eliminating degradation in image quality from unintended reflections (Asai Fig. 8; Fig. 12 - 240, 132; col. 20:52-67; col. 21:1-3). Examiner’s note: as dictated by the claim structure, the ability to perform the function “absorb diffraction noise” is accomplished via the portion being light absorbing and positioned at the periphery.

    PNG
    media_image2.png
    854
    620
    media_image2.png
    Greyscale

	As to claim 9 (as understood), Dunfield in view of Asai teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Dunfield/Asai teaches the diffraction images and dummy images formed at a periphery of the focal image are passed through a periphery of the reflection mirror and formed in the light absorption portion (Asai Fig. 9 - 82, 84; Fig. 12 - 240; as discussed above, the light absorbing plate being at a rear side and surrounding the mirror allows for diffraction and dummy images to be formed at the plate).
	
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dunfield and Asai as applied to claims 1 and 7 above, and further in view of Ishihara et al. (US 2019/0107714 - Ishihara; of record).
	As to claim 5, Dunfield in view of Asai teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the mirror is configured to provide a convex reflection side that is bent with reference to a virtual central axis in one direction with respect to light incident from the optical modulation portion.  In the same field of endeavor Ishihara teaches a head-up display having the mirror with a convex reflective side that is bent with reference to a virtual central axis in one direction with respect to light incident from the optical modulation portion (Ishihara Fig. 2 - 14; para. [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the mirror as convex toward the incident light since, as taught by Ishihara, such mirrors are well known in the art for the purpose of adjusting for aberrations of incident light and adjusting the imaging position of the virtual image (Ishihara para. [0024]).
	As to claim 6, Dunfield in view of Asai teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the reflection mirror is configured to provide a convex hemispherical reflective side with respect to light incident from the optical modulation portion.  In the same field of endeavor Ishihara teaches a head-up display having a mirror with a convex hemispherical reflective side with respect to the incident light (Ishihara Fig. 2 - 14; para. [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the mirror as convex toward the incident light since, as taught by Ishihara, such mirrors are well known in the art for the purpose of adjusting for aberrations of incident light and adjusting the imaging position of the virtual image (Ishihara para. [0024]).
	As to claim 8, Dunfield in view of Asai teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Asai further teaches the absorption portion has a flat planar shape (Asai Fig. 12 - 132, 240), but doesn’t specify the reflection portion is convex curved shape.  In the same field of endeavor Ishihara teaches a head-up display having the mirror with a convex reflective side (Ishihara Fig. 2 - 14; para. [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the mirror as convex toward the incident light since, as taught by Ishihara, such mirrors are well known in the art for the purpose of adjusting for aberrations of incident light and adjusting the imaging position of the virtual image (Ishihara para. [0024]).


   
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dunfield and Asai as applied to claim 1 above, and further in view of Kormos et al. (US 6,731,435 - Kormos; of record).
	As to claim 2, Dunfield in view of Asai teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the size of a reflective side of the reflection mirror the same as a size of a focal image formed at a focus point of the relay optical system.  In the same field of endeavor Kormos teaches a head up display having an image source, a mirror, and a reflection area the same size as the focal image formed at the mirror (Kormos Fig. 2 - 31, 41; Fig. 4 - 41, 178, 186; Fig. 5 - 178, 186; Fig. 8; col. 7:39-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the refection area and image as the same size since, as taught by Kormos, this allows the viewer to see a full field of view of the image (Kormos col. 7:39-56).
	As to claim 3, Dunfield in view of Asai and Kormos teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Kormos further teaches the shape of the reflection area is the same as that of the focal image (Kormos Fig. 8; col. 7:39-45) and the shape of the focal image is the same as a shape of a display area to which the optical modulation portion emits light (Kormos Fig. 8; col. 7:39-45).
	As to claim 4, Dunfield in view of Asai and Kormos teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Kormos further teaches the shape of the display area of the optical modulation portion and a shape of the reflection area are a quadrangle (Kormos Fig. 8; Fig. 1 - 31; col. 7:39-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 18, 2022